Exhibit 10.45 SECOND AMENDMENT TO CUPERTINOCITYCENTER NET OFFICE LEASE THIS SECOND AMENDMENT TO CUPERTINO CITY CENTER NET OFFICE LEASE (this “Second Amendment”) is made and entered into as of March 10, 2006 by and between CUPERTINO CITY CENTER BUILDINGS, a California limited partnership (“Lessor”), and CHORDIANT SOFTWARE, INC., a Delaware corporation (“Lessee”). RECITALS: A.Lessor and Lessee entered into that certain Cupertino City Center Net Office Lease dated as of June 19, 1998, as amended by that certain First Amendment dated December 31, 2003 (the “Lease”), pursuant to which Lessor leased to Lessee, and Lessee leased from Lessor, certain “Premises” (as more particularly described in the Lease), containing an aggregate of approximately 31,071 square feet of Rentable Area, commonly known as Suite 250 and Suite 400, within the “Building” (as defined in the Lease) located at 20400 Stevens Creek Boulevard, Cupertino, California.
